UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):June 5, 2012 IntegraMed America, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 0-20260 06-1150326 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Two Manhattanville Road, Purchase, NY10577 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (914) 253-8000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( seeGeneral Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. The Company held its annual meeting on June 5, 2012 (the “Annual Meeting”). The following information, regarding the results of the matters voted on by stockholders at the Annual Meeting, is provided pursuant to Item5.07 of Current Report on Form 8-K under the Securities Exchange Act of 1934. At the Annual Meeting of Stockholders, the proposals listed below were submitted to a vote of stockholders as set forth in the Company’s definitive proxy statement for the Annual Meeting. Proposal 1 – Election of Directors The six nominees named in the definitive proxy statement to serve as director for a one-year term expiring at the 2013 annual meeting of stockholders or until his/her respective successor is elected and qualified or until the earlier of his/her resignation or removal were elected. The voting results were as follows: Director For Withheld Gerardo Canet Jay Higham Michael Howe Lawrence J. Stuesser Elizabeth E. Tallett Yvonne S. Thornton, M.D. There were no broker non-votes for Proposal 1 listed above. Proposal 2 – Ratification of Appointment of EisnerAmper LLP The proposal to ratify the appointment of EisnerAmper LLP as the Company’s independent registered public accounting firm for 2012: For Against Abstain There were no broker non-votes for Proposal 2 listed above. Proposal 3 –Advisory Vote on the Compensation of Named Executive Officers The proposal to approve on an advisory basis the resolution approving the compensation of the Company’s named executive officers as disclosed in the Company’s Proxy Statement for the 2012 Annual Meeting of Stockholders was approved by a majority of the votes cast.The voting results were as follows: For Against Abstain There were 1,596,031 broker non-votes for Proposal 3 listed above. In light of the 2011annual meeting voting results, the Company determined that it will hold an advisory vote on executive compensation every year until the next advisory vote with respect to the frequency of advisory votes on executive compensation.An advisory vote with respect to the frequency of advisory votes on executive compensation is required to be held at least once every six years. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTEGRAMED AMERICA, INC. (Registrant) Date: June 8, 2012 By: /s/Claude E. White Claude E. White Vice President, General Counsel and Secretary
